DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 01/06/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. Applicant is arguing that the prior art does not disclose “the light emitter is a luminous portion including a luminous material that stores light emitted from the first light source”.  The examiner disagrees and stands by with the explanation provided during the prior interview.  Any paint will inherently store a portion of energy (or light in this case) when a light source shines light onto it.  
The examiner suggests to further narrow the claims in how this storing of light from the luminous portion is inventive.  The claims do not utilize this at all.  It appears from dependent claims 3-5 and the specification, that this stored energy will be emitted from the luminuous portion when the light source is turned off for when the second image is captured.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20210190357) in view of Munn et al. (herein after will be referred to as Munn) (US 20210025809).

Regarding claim 1, Ishizaka discloses an air treatment device comprising:
a casing;  [See Ishizaka [Abstract] Air conditioner.]
an imaging target disposed inside the casing; [See Ishizaka [Abstract] Drain pan.]
an imaging device configured to capture an image of the imaging target; and [See Ishizaka [Abstract] a camera to capture an image of a drain pan inside the air conditioner.]
contamination of the imaging target is determined based on the first image.

a first light source configured to emit light;
a controller that controls the imaging device and the first light source, 
wherein the imaging target includes a light emitter configured to emit visible light from a surface of the imaging target, 
the imaging device captures a first image of at least the light emitter of the imaging target
However, Munn does disclose
a first light source configured to emit light; [See Munn [0210] Light source to shine light onto the metal surface.]
a controller that controls the imaging device and the first light source, [See Munn [0034] Processor for control of the sensors.]
wherein the imaging target includes a light emitter configured to emit visible light from a surface of the imaging target, [See Munn [0403] Camera for capturing the intensity of reflected light.  Also, see 0201, the metal is coated by a reflective paint.]
the imaging device captures a first image of at least the light emitter of the imaging target, [See Munn [0403] Camera for capturing the intensity of reflected light.  Also, see 0201, the metal is coated by a reflective paint.]
the light emitter is a luminous portion including a luminous material that stores light emitted from the first light source, and [See Munn [0403] Camera for capturing the intensity of reflected light.  Also, see 0201, the metal is coated by a reflective paint.]
[See Munn [0001-0002]].

Regarding claim 8, Ishizaka (modified by Munn) disclose the device of claim 1.  Furthermore, Ishizaka discloses
wherein the imaging target is a tray that receives water.  [See Izhizaka [0002] Drain pan for receiving water.  Also, see Abstract, a camera to capture an image of a drain pan inside the air conditioner.]

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20210190357) in view of Munn (US 20210025809) in view of Knox et al. (herein after will be referred to as Knox) (US 20140022547).

Regarding claim 3, Ishizaka (modified by Munn) disclose the device of claim 1.  Furthermore, Ishizaka does not explicitly disclose
when the first light source is in a turn-off state, the imaging device performs a first operation in which an image of the luminous portion emitting the visible light is captured.  
However, Knox does disclose
wherein when the first light source is in a turn-off state, the imaging device performs a first operation in which an image of the luminous portion emitting the [See Knox [Fig. 6] Image capture with light source off.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn) to add the teachings of Knox, in order to improve upon detecting of particles in a region or an enclosure [See Knox [0003]].

Regarding claim 4, Ishizaka (modified by Munn and Knox) disclose the device of claim 3.  Furthermore, Ishizaka does not explicitly disclose
when the first light source is in a light-emitting state, the imaging device performs a second operation in which a second image of the imaging target is captured.  
However, Knox does disclose
wherein when the first light source is in a light-emitting state, the imaging device performs a second operation in which a second image of the imaging target is captured.  [See Knox [Fig. 6] Image capture with light source on.]
Applying the same motivation as applied in claim 3.

Regarding claim 5, Ishizaka (modified by Munn and Knox) disclose the device of claim 4.  Furthermore, Ishizaka does not explicitly disclose
wherein the second image is captured after the first image.
However, Knox does disclose
wherein the second image is captured after the first image. [See Knox [Fig. 6] Image capture with light source off followed by image capture with light source on.]
Applying the same motivation as applied in claim 3.

Regarding claim 6, Ishizaka (modified by Munn) disclose the device of claim 1.  Furthermore, Ishizaka does not explicitly disclose
wherein the first light source is provided in the imaging device.  
However, Knox does disclose
wherein the first light source is provided in the imaging device.  [See Knox [Fig. 1] Light source (16) is located inside detector (10).]
Applying the same motivation as applied in claim 3.

Regarding claim 13, Ishizaka (modified by Munn and Knox) disclose the device of claim 3.  Furthermore, Ishizaka discloses
wherein the imaging target is a tray that receives water.  [See Izhizaka [0002] Drain pan for receiving water.  Also, see Abstract, a camera to capture an image of a drain pan inside the air conditioner.]

Regarding claim 14, see examiners rejection for claim 13 which is applicable and analogous for the rejection of claim 14.



Regarding claim 16, see examiners rejection for claim 13 which is applicable and analogous for the rejection of claim 16.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20210190357) in view of Munn (US 20210025809) in view of Shah et al. (herein after will be referred to as Shah) (US 20200160497).

Regarding claim 7, Ishizaka (modified by Munn) disclose the device of claim 1.  Furthermore, Ishizaka does not explicitly disclose
further comprising: a second light source disposed on a back side of the imaging target and configured to emit visible light towards the imaging device, wherein the imaging target is a translucent portion configured to pass the light from the second light source.  
However, Shah does disclose
further comprising: a second light source disposed on a back side of the imaging target and configured to emit visible light towards the imaging device, wherein the imaging target is a translucent portion configured to pass the light from the second light source.  [See Shah [Fig. 1A] Light emitting elements (includes 2) underneath an object.  Also, see 0116, translucent object.]
[See Shah [0002]].

Regarding claim 17, Ishizaka (modified by Munn and Shah) disclose the device of claim 7.  Furthermore, Ishizaka discloses
wherein the imaging target is a tray that receives water.  [See Izhizaka [0002] Drain pan for receiving water.  Also, see Abstract, a camera to capture an image of a drain pan inside the air conditioner.]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20210190357) in view of Munn (US 20210025809) and in further view of Turcotte (US Patent No. 6818177).

Regarding claim 9, Ishizaka (modified by Munn) disclose the device of claim 8.  Furthermore, Ishizaka does not explicitly disclose
wherein the luminous portion is formed at least on a bottom surface of the tray.  
However, Turcotte does disclose
wherein the luminous portion is formed at least on a bottom surface of the tray.  [See Turcotte [Col. 10 3rd para.] Drain pan is made with a sheet of aluminum applied to the interior for reflective purposes.]
.

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US 20210190357) in view of Munn (US 20210025809) in view of Turcotte (US Patent No. 6818177) and in further view of Tsutsumi (US 20200318887).

Regarding claim 10, Ishizaka (modified by Munn and Turcotte) disclose the device of claim 9.  Furthermore, Ishizaka does not explicitly disclose
further comprising: a pump having a suction portion configured to pump water on the tray, 
wherein the luminous portion is formed at least on a portion of the bottom surface positioned below the suction portion.  
However, Turcotte does disclose
wherein the luminous portion is formed at least on a portion of the bottom surface positioned below the suction portion.  [See Turcotte [Col. 10 3rd para.] Drain pan is made with a sheet of aluminum applied to the interior for reflective purposes.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn) to add the 
Ishizaka (modified by Munn and Turcotte) do not explicitly disclose
further comprising: a pump having a suction portion configured to pump water on the tray, 
However, Tsutsumi does disclose
further comprising: a pump having a suction portion configured to pump water in the tray, [See Tsutsumi [Fig. 2] Drain pan (6) with drain pump above (60).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn and Turcotte) to add the teachings of Tsutsumi, in order to utilize obvious air conditioner set-ups with the drain pump positioned above the drain pan.

Regarding claim 11, Ishizaka (modified by Munn and Turcotte) disclose the device of claim 9.  Furthermore, Ishizaka does not explicitly disclose
wherein the tray has a recessed portion, and the luminous portion is formed on a bottom surface of the recessed portion.
However, Tsutsumi does disclose
wherein the tray has a recessed portion, and [See Tsutsumi [Fig. 2] Drain pan (6) with drain pump above (60).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn and Turcotte) to 
Ishizaka (modified by Tsutsumi) do not explicitly disclose
the luminous portion is formed on a bottom surface of the recessed portion.
However, Turcotte does disclose
wherein the tray has a recessed portion, and the luminous portion is formed on a bottom surface of the recessed portion.  [See Turcotte [Col. 10 3rd para.] Drain pan is made with a sheet of aluminum applied to the interior for reflective purposes.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Ishizaka (modified by Munn) to add the teachings of Turcotte, in order to improve upon the reflectivity of the drain pan for imaging.

Regarding claim 18, Ishizaka (modified by Munn, Turcotte and Tsutsumi) disclose the device of claim 10.  Furthermore, Ishizaka does not explicitly disclose
wherein the light emitter is formed at a lowermost portion of the bottom surface of the tray.
However, Turcotte does disclose
wherein the light emitter is formed at a lowermost portion of the bottom surface of the tray. [See Turcotte [Col. 10 3rd para.] Drain pan is made with a sheet of aluminum applied to the interior for reflective purposes.]
Applying the same motivation as applied in claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES T BOYLAN/Primary Examiner, Art Unit 2486